Citation Nr: 0330222	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-49 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for diabetes 
mellitus as a result of exposure to herbicide is addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1996 rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was notified of the VCAA and how it applies 
to his present appeal by correspondence dated in February 
2001.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In a subsequent decision the Federal 
Circuit also invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

Although the record includes medical evidence indicating a 
present diagnosis of PTSD related to service, the Board notes 
the veteran's reported experiences in Vietnam have not been 
verified.  The veteran claims that in approximately June 1969 
he witnessed the deaths of 2 friends when a child threw a 
hand grenade into a cab, that in July 1969 he shot a 
Vietnamese man trying to board his ship, that in August 1969 
he found the limbless body of an American soldier floating in 
the ocean which was then taken aboard his ship, and that in 
August or September 1969 he sustained injuries, including 
having been shot in the forehead, during a land battle with 
the Vietcong (also reported as having been incurred in 
helicopter combat).  In correspondence dated in April 2000 he 
also stated 2 Vietcong divers were killed while planting 
explosives to his ship after he reported their activity, but 
no information as to when this incident occurred was 
provided.  The Board finds additional development is required 
to attempt to verify these events.

In addition, as the veteran claims he was involved in combat 
during service in Vietnam, the Board finds this matter must 
be specifically addressed by the RO.  The evidence also shows 
the veteran is receiving Social Security Administration (SSA) 
disability benefits, but that the medical records associated 
with that claim are not of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of 
the DSM-IV as the governing criteria for diagnosing PTSD.  

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for PTSD 
since June 2002.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.  

3.  The veteran should also be requested 
to provide additional information 
clarifying the events and approximate 
dates of his claimed stressors.  The RO 
should inform the veteran of which 
evidence he is to provide and what 
evidence VA will attempt to obtain.

4.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.  The RO must make continued 
efforts to obtain these records unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile.

5.  The RO should make another attempt to 
verify the veteran's claimed stressor 
events in Vietnam from the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
If USASCRUR is unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  In addition to any other 
stressor events identified by the RO, the 
USASCRUR should be requested to certify 
the veteran's involvement in or exposure 
to (a) the deaths of 2 friends when a 
child threw a hand grenade into a cab, 
(b) the shooting of a Vietnamese man 
trying to board his ship, (c) the 
discovery of the limbless body of an 
American soldier floating in the ocean, 
(d) a land battle with the Vietcong, and 
(e) the killing of 2 Vietcong divers 
while planting explosives to his ship.  
6.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record. 

7.  The veteran should then be scheduled 
for a VA psychiatric examination for an 
opinion as to whether it is as likely as 
not that he has PTSD (under DSM-IV 
criteria) related to a verified event(s) 
in service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and reconcile the opinion with the other 
medical evidence of record, to include 
the December 1999 opinion of Dr. R.A.

8.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
(including all evidence received 
subsequent to the February 1999 
supplemental statement of the case).  The 
RO must consider all applicable laws and 
regulations (including revisions to 
38 C.F.R. § 3.304(f)).  If the benefits 
sought remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




